[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                          ________________________   ELEVENTH CIRCUIT
                                                                  SEPT 14, 2010
                                No. 09-15119                       JOHN LEY
                          ________________________                   CLERK


                      D. C. Docket No. 08-61603-CV-CMA

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                        versus

ONE 1990 BEECHCRAFT,
1900 C Twin Engine Turbo-Prop
Aircraft, Venezuelan Registration No.
YV219T, Serial UC118, et al.,

                                                                        Defendants,


INTERNATIONAL AVIATION, LLC,

                                                             Claimant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                              (September 14, 2010)
Before BARKETT and MARCUS, Circuit Judges, and HOOD,* District Judge.

BARKETT, Circuit Judge:

       International Aviation, LLC appeals a district court decision ordering the

forfeiture, under the Civil Asset Forfeiture Reform Act (“CAFRA”), 18 U.S.C. §

981 et seq., of a Beechcraft airplane1 to which it holds legal title. The United

States and International Aviation stipulated that the aircraft carried cocaine from

Venezuela into the United States. The plane was therefore “subject to forfeiture,”

18 U.S.C. § 983(c)(1), because it was “used or [was] intended for use, to transport,

or in any manner to facilitate the transportation, sale, receipt, possession, or

concealment of” a controlled substance, 21 U.S.C. § 881(a)(4).

       International Aviation contested the forfeiture, claiming to be an “innocent

owner,”2 and that, consequently, its property could not be forfeited. 18 U.S.C. §

983(d)(1). After an evidentiary hearing, the district court found that International

Aviation was not an “owner” of the aircraft, for the purposes of the statute, 18

                      U.S.C. § 983(d)(6), and therefore was not an innocent owner of



       *
       Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
       1
         The plane is a 1990 Beechcraft 1900 C Twin Engine Turbo-Prop Aircraft, Venezuelan
Registration No. YV219T, Serial UC118.
       2
         CAFRA defines an “innocent owner” as, in relevant part, an “owner who did not know
of the conduct giving rise to the forfeiture.” 18 U.S.C. § 983(d)(2)(A)(i).

                                              2
the plane.3 International Aviation appeals this determination.

                                          DISCUSSION

       For a claimant to prove, under CAFRA, that its property should not be

forfeited because it is an innocent owner, the claimant must establish, by a

preponderance of the evidence, id. § 983(c), that it is both innocent, id. §

983(d)(2), and an owner, id. §§ 983(d)(3)-(6). Statutory ownership requires, in

applicable part, first, “an ownership interest in the specific property sought to be

forfeited,” id. § 983(d)(6)(A), and, second, that the claimant be more than “a

nominee who exercises no dominion or control over the property,” id.

§983(d)(6)(B)(iii).

       The district court recognized that International Aviation had legal title to the

plane and thus held an ownership interest in the property, and the parties do not

contest this point. The issue before us is whether the district court erred in finding

that International Aviation was a “nominee who exercise[d] no dominion or

control.”4 Id. International Aviation argues that because it exercised some


       3
         The district court cast its ruling in terms of “statutory standing,” reasoning that because
International Aviation was not the “owner” of the plane, it lacked “statutory standing” to raise
the innocent owner defense at all. “Although many cases refer to [the statutory definition of
ownership] as part of the ‘standing’ inquiry, it is in fact an element of the innocent owner’s
claim on the merits,” United States v. One Lincoln Navigator 1998, 328 F.3d 1011, 1014 (8th
Cir. 2003), and we treat it as such throughout this opinion.
       4
          In reviewing a district court’s civil forfeiture determination, “we review [the court’s]
factual findings for clear error[] and [its] conclusions of law de novo.” United States v.

                                                  3
dominion and control over the plane, it is not a nominee. To hold otherwise, it

reasons, would be to change the statute to require “substantial” dominion or

control, when the plain language of the statute is clearly limited only to those

claimants who exercise “no dominion or control.” Id. (emphasis added).

       The purpose of CAFRA is to “make federal civil forfeiture procedures fair to

property owners and to give owners innocent of any wrongdoing the means to

recover their property and make themselves whole after wrongful government

seizures.” United States v. Certain Real Property, Located at 317 Nick Fitchard

Rd., N.W., 579 F.3d 1315, 1322 (11th Cir. 2009) (quoting H.R. Rep. No. 106-192

at 11 (1999) (other quotation and citation omitted)); see also Civil Asset Forfeiture

Reform Act of 2000, An Act to provide a more just and uniform procedure for

Federal civil forfeitures . . . ., Pub. L. No. 106-185 (2000) (emphasis added). In its

Report, the House Judiciary Committee emphasized the need for a strong statutory

innocent owner defense in the wake of a then-recent Supreme Court case, Bennis v.

Michigan, 516 U.S. 442 (1996), which the Committee believed held that the

Constitution did not provide such a defense. H.R. Rep. No. 106-192, at 9; see also

id., at 8 (characterizing the need to “overcome tremendous procedural hurdles such

as . . . having to prove their property was ‘innocent’” as an abuse of civil forfeiture



$125,938.62, 537 F.3d 1287, 1293 (11th Cir. 2008).

                                              4
the Judiciary Committee was “gravely concerned about”).

        To accomplish this goal, Congress took the extraordinary step of providing a

right to counsel for indigent property owners, 18 U.S.C. § 983(b)(2)(A), raising the

government’s burden of proof from probable cause to a preponderance of the

evidence, id. § 983(c)(1), and adding the strengthened innocent owner defense at

issue in this case. Prior to CAFRA, federal forfeiture was a highly variable

process: it was authorized under different statutes, for different circumstances; only

some of those statutes contained innocent owner defenses, and even the innocent

owner defenses that were available had different requirements, depending on the

underlying statute. As part and parcel of this new, claimant-protective statutory

regime, CAFRA’s innocent owner defense, including, in part, the “no dominion or

control” language at issue here, unified civil forfeiture law and ensured that a

“meaningful” innocent owner defense would “uniform[ly]” apply. H.R. Rep. No.

106-192, at 14-15. It is the application of this language that is the issue in this

case.

        In assessing the meaning of the relevant provision at issue, we look to “[t]he

first rule in statutory construction[, which] is to determine whether the language at

issue has a plain and unambiguous meaning with regard to the particular dispute.

If the statute’s meaning is plain and unambiguous, there is no need for further



                                            5
inquiry.” United States v. Silva, 443 F.3d 795, 797-98 (11th Cir. 2006) (quotation

and citation omitted); see also United States v. Fisher, 6 U.S. (2 Cranch) 358, 399

(1805) (“Where a law is plain and unambiguous, whether it be expressed in general

or limited terms, the legislature should be intended to mean what they have plainly

expressed, and consequently no room is left for construction.”). The role of the

judiciary is “construe what Congress has written. . . . Congress expresses its

purpose by words[,] . . . [and i]t is for us to ascertain – neither to add nor subtract,

neither to delete nor distort.” 62 Cases, More or Less, Each Containing Six Jars of

Jam v. United States, 340 U.S. 593, 596 (1951).

      Here, the plain language of the statute clearly provides that a claimant must

be more than a “nominee who exercises no dominion or control,” 18 U.S.C. §

983(d)(6)(B)(iii) (emphasis added). There is no ambiguity in the word or the

phrase, and following the statute’s plain language does not lead to an absurd result.

There is therefore no reason to disregard the plain language of the statute. Silva,
443 F.3d at 798 (“[W]e should not interpret a statute in a manner inconsistent with

the plain language of the statute, unless doing so would lead to an absurd result.”

(citation omitted)); id. (“If the statute’s meaning is plain and unambiguous, there is

no need for further inquiry.” (citation and quotation omitted)) Indeed, the plain

language is consistent with the purpose, structure, and context of CAFRA,



                                            6
discussed above. See Edison v. Douberly, 604 F.3d 1307, 1310 (11th Cir. 2010)

(“[W]e do not look at one word or term in isolation but rather look to the entire

statute and its context.” (citation omitted)). Thus, we conclude that exercising

some dominion or control suffices to prove that a claimant is not a mere nominee.

To hold otherwise would be to substitute our judgment for Congress’s, thereby

weakening the substantive protections Congress set out in the statute.

      CAFRA did not, however, change the requirement that it must be the

claimant who exercises that dominion or control. Although this identity

requirement may seem obvious, it is of particular importance to forfeiture because

“things are often not what they appear to be, especially in the world of drug

trafficking. . . .” United States v. A Single Family Residence and Real Property

Located at 900 Rio Vista Blvd., 803 F.2d 625, 630 (11th Cir. 1986) (quotation and

citation omitted). Indeed, the very premise of requiring both an ownership interest

and dominion or control is that “people engaged in illegal activities often attempt

to disguise their interests in property by placing title in someone else’s name.” Id.

Requiring dominion or control ensures that claimants have at least some actual

connection to the property in question; they cannot be only bare title holders.

      International Aviation argues that it meets the statutory criteria because it

exercised some dominion and control when it signed the aircraft’s ownership



                                           7
documents, held title to the aircraft, signed the aircraft’s lease, reviewed the flight

logs of the airplane, and supervised the repairs of the aircraft while it was leased.

If it had indeed been International Aviation that had performed the afore-

mentioned tasks, we would agree that the company exercised some dominion and

control over the plane.

       However, we can find no error in the district court’s factual determination

that the responsible party throughout was Juan Ynfante, owner and manager of

SERAMI, the company to which International Aviation leased the plane.5

Although Carlos Gonzales, Ynfante’s son and International Aviation’s sole

employee, initially organized International Aviation, Ynfante became a 75%

shareholder in the company and continued to hold 75% ownership of the company

through the time of trial. The district court found that Ynfante or one of his

companies exercised control over the aircraft at all times. It was Ynfante who

negotiated for the aircraft’s purchase, paid for the aircraft, controlled its

maintenance and repair, acquired its insurance, and hired counsel to represent

International Aviation in these proceedings.6 No corporate meetings were ever

held; no official voting ever occurred, nor did International Aviation ever file tax

       5
         It was during SERAMI’s tenure as lessee, while the plane was en route to the United
States for repairs, that the cocaine was found. Gonzales was also a shareholder in SERAMI.
       6
         Indeed, Ynfante did not even inform Gonzales of the plane’s seizure when Ynfante
learned of it. Gonzales found out, instead, through a friend.

                                               8
returns. Although there was a lease between SERAMI and International Aviation

permitting SERAMI to operate the plane, SERAMI’s payments – when it made

them – did not go to International Aviation but, rather, directly to International

Aviation’s creditors (including Gonzales, to pay his salary). On this record, we

cannot say that the district court erred in drawing credibility determinations and

inferences against International Aviation and in favor of the government and, on

that basis, determining that International Aviation did not meet its burden of

proving, by a preponderance of the evidence, that it, rather than Ynfante, exercised

any dominion or control at all.

      AFFIRMED.




                                           9